 


114 HR 2736 IH: Youth Mental Health Research Act
U.S. House of Representatives
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2736 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2015 
Mr. Fattah (for himself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for a Youth Mental Health Research Network. 
 
 
1.Short titleThis Act may be cited as the Youth Mental Health Research Act. 2.FindingsCongress finds the following:
(1)More than 100 million Americans currently have some sort of brain-related condition. Millions of Americans, many of whom are currently school children, have some sort of developmental delay, autism, or learning disability. (2)Moreover, many Americans suffer from some form of psychotic disorder, including schizophrenia and affective psychotic disorders.
(3)These brain disorders usually result in significant life-long disability, and psychotic disorders in particular, despite advances in treatment, rank among the top causes of disability worldwide. (4)Neuroscience research has the potential to dramatically improve the quality of life for people facing brain disease and injury, and to significantly improve our understanding of learning.
(5)Because of the impact on the health and economy of the country, the Federal Government has taken a special interest in promoting neuroscience and mental health research. Several Federal agencies, including the National Science Foundation, National Institutes of Health (NIH), Veterans Administration, and Department of Defense oversee research on the brain and nervous system. (6)In December 2011, Congress directed the Office of Science and Technology Policy to establish an Interagency Working Group on Neuroscience (IWGN). The IWGN is currently convening representatives across the Federal Government to make recommendations about the future of neuroscience research.
(7)Given the findings about the role of mental illness in multiple shootings across the Nation, including Newton, Connecticut, Aurora, Colorado, and other communities experiencing similar tragedies, the Federal Government has an interest in pursuing research on the early detection, intervention, and prevention of psychosis. (8)In line with this, the Federal Government is looking for new ways of increasing the Nation’s knowledge of the underlying causes of psychosis.
(9)The United States commitment to furthering the early detection of mental illness in youth was seen in its participation in two public/private research programs that studied the earliest stages of psychotic illness, namely— (A)the North American Prodrome Longitudinal Study (NAPLS); and
(B)the Recovery After an Initial Schizophrenia Episode (RAISE) initiative. 3.Youth Mental Health Research Network (a)Youth Mental Health Research Network (1)NetworkThe Director of the National Institutes of Health may provide for the establishment of a Youth Mental Health Research Network for the conduct or support of—
(A)youth mental health research; and (B)youth mental health intervention services.
(2)Collaboration by institutes and centersThe Director of NIH shall carry out this Act acting— (A)through the Director of the National Institute of Mental Health; and
(B)in collaboration with other appropriate national research institutes and national centers that carry out activities involving youth mental health research. (3)Mental health research (A)In generalIn carrying out paragraph (1), the Director of NIH may award cooperative agreements, grants, and contracts to State, local, and tribal governments and private nonprofit entities for—
(i)conducting, or entering into consortia with other entities to conduct— (I)basic, clinical, behavioral, or translational research to meet unmet needs for youth mental health research; or
(II)training for researchers in youth mental health research techniques; (ii)providing, or partnering with non-research institutions or community-based groups with existing connections to youth to provide, youth mental health intervention services; and
(iii)collaborating with the National Institute of Mental Health to make use of, and build on, the scientific findings and clinical techniques of the Institute’s earlier programs, studies, and demonstration projects. (B)ResearchThe Director of NIH shall ensure that—
(i)each recipient of an award under subparagraph (A)(i) conducts or supports at least one category of research described in subparagraph (A)(i)(I) and collectively such recipients conduct or support all such categories of research; and (ii)one or more such recipients provide training described in subparagraph (A)(i)(II).
(C)Number of award recipientsThe Director of NIH may make awards under this paragraph for not more than 70 entities. (D)Supplement, not supplantAny support received by an entity under subparagraph (A) shall be used to supplement, and not supplant, other public or private support for activities authorized to be supported under this paragraph.
(E)Duration of supportSupport of an entity under subparagraph (A) may be for a period of not to exceed 5 years. Such period may be extended by the Director of NIH for additional periods of not more than 5 years. (4)CoordinationThe Director of NIH shall—
(A)as appropriate, provide for the coordination of activities (including the exchange of information and regular communication) among the recipients of awards under this subsection; and (B)require the periodic preparation and submission to the Director of reports on the activities of each such recipient.
(b)Intervention services for, and research on, severe mental illness
(1)In generalIn making awards under subsection (a)(3), the Director of NIH shall ensure that an appropriate number of such awards are awarded to entities that agree to— (A)focus primarily on the early detection and intervention of severe mental illness in young people;
(B)conduct or coordinate one or more multisite clinical trials of therapies for, or approaches to, the prevention, diagnosis, or treatment of early severe mental illness in a community setting; (C)rapidly and efficiently disseminate scientific findings resulting from such trials; and
(D)adhere to the guidelines, protocols, and practices used in the North American Prodrome Longitudinal Study (NAPLS) and the Recovery After an Initial Schizophrenia Episode (RAISE) initiative. (2)Data coordinating center (A)EstablishmentIn connection with awards to entities described in paragraph (1), the Director of NIH shall establish a data coordinating center for the following purposes:
(i)To distribute the scientific findings referred to in paragraph (1)(C). (ii)To provide assistance in the design and conduct of collaborative research projects and the management, analysis, and storage of data associated with such projects.
(iii)To organize and conduct multisite monitoring activities. (iv)To provide assistance to the Centers for Disease Control and Prevention in the establishment of patient registries.
(B)ReportingThe Director of NIH shall— (i)require the data coordinating center established under subparagraph (A) to provide regular reports to the Director of NIH on research conducted by entities described in paragraph (1), including information on enrollment in clinical trials and the allocation of resources with respect to such research; and
(ii)as appropriate, incorporate information reported under clause (i) into the Director’s biennial reports under section 403 of the Public Health Service Act (42 U.S.C. 283). (c)DefinitionsIn this Act, the terms Director of NIH, national center, and national research institute have the meanings given to such terms in section 401 of the Public Health Service Act (42 U.S.C. 281).
(d)Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated $25,000,000 for each of fiscal years 2016 through 2020.  